Citation Nr: 9906233	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Class III Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from October 1942 to January 
1946.

This appeal arises from a January 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center, 
Minneapolis, Minnesota, denying the veteran's claim for 
outpatient dental treatment.

The veteran contends that he had been receiving his dental 
work at the VA Medical Center for 20 years under Class III 
eligibility before treatment was recently denied.  He asserts 
that nothing has changed to warrant a change in his 
eligibility.

As the current record is limited to the veteran's claims 
folder, in the interest of due process, the Board of 
Veterans' Appeals (Board) finds that, prior to evaluating the 
claim, the case should be REMANDED for the following action:

The veteran's medical administrative 
records and dental folder should be 
associated with his claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to secure clarifying 
information.  No action is required by the appellant unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

